Citation Nr: 1600132	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for squamous cell carcinoma involving the nasopharynx, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to February 1972, including service in the Republic of Vietnam.  He is a recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2015, the Board requested an opinion from an Independent Medical Examiner (IME) in association with the claim for squamous cell carcinoma.  The Board received the IME opinion in September 2015.  The Veteran's representative responded with a written brief in November 2015.  The case has returned to the Board for adjudication.   


FINDINGS OF FACT

1. The Veteran was exposed to loud noise (acoustic trauma) while in service.

2. The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3. Symptoms of hearing loss were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence fails to establish that the Veteran's current bilateral hearing loss disability is related to exposure to acoustic trauma during his period of active service or other injury or event in active service.

4. The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

5. The Veteran's squamous cell carcinoma involving the nasopharynx was not manifested in-service or within one year of service, and is not otherwise shown to be related to service, to include Agent Orange exposure therein.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for the establishment of service connection for squamous cell carcinoma are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified prior to the adjudication of the claim via a letter dated in January 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more was required.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting a veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

The Board finds that the duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran's available service treatment records and post-service treatment records have been reviewed.  The Veteran's relevant service personnel records have also been obtained, confirming his service in the Republic of Vietnam.  No outstanding evidence has been identified by the Veteran or his representative that has not otherwise been obtained.

A VA examination and opinion was obtained in February 2009 regarding the Veteran's hearing loss claim.  Additionally, an opinion from an Independent Medical Examiner was obtained in September 2015 regarding the Veteran's squamous cell carcinoma claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinions obtained in this case are more than adequate as they are based on a full review of the Veteran's claims file, including the Veteran's contentions about onset and severity of his claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss and malignant tumors are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A. Bilateral Hearing Loss

The Veteran contends that he incurred hearing loss as a result of noise exposure during service while serving as a helicopter pilot.  

During the VA examination in February 2009, the Veteran was diagnosed with mild, sloping to severe, sensorineural hearing loss bilaterally.  Pure tone thresholds were recorded as:

Hertz
500
1000
2000
3000
4000
Average
Left
45 dB
45 dB
50 dB
70 dB
70 dB
58.75 dB
Right
30 dB
35 dB
40 dB
55 dB
70 dB
50 dB

Speech recognition scores were 90 percent in the left ear and 96 percent in the right ear.  Accordingly, the requirements for Shedden element (1) have been met.  See 38 C.F.R. § 3.385.

The Veteran stated that he was exposed to helicopter and other aircraft noise in service.  The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by aircraft.  He is also competent to describe observable symptoms such as decreased hearing.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995)(indicating that a lay person is competent to testify as to symptoms he can observe with his senses).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service as an aviator.  For these reasons, the requirements for Shedden element (2) have been met.  

Notwithstanding the above, the Board finds that the weight of the competent and credible evidence is against a finding of service connection for the Veteran's bilateral hearing loss.  The Veteran's service treatment records show that he had normal hearing bilaterally on his separation examination in January 1972.  The first notation of difficulty hearing in the Veteran's post-service treatment records is from April 1991, status post a nasopharyngeal biopsy.  In February 1992, he was diagnosed with mild to moderate high frequency sensorineural hearing loss bilaterally.  In private treatment records dated in November 2005, Dr. J.K. stated that the Veteran has "some sensorineural hearing loss in each ear which I believe is most likely related to the radiation therapy" for nasopharyngeal carcinoma.  In  March 2006, Dr. J.K. noted that the Veteran's bilateral sensorineural hearing loss is "undoubtedly related to his therapy."  In January 2009, Dr. J.K. noted that the Veteran's hearing loss is related to "radiation therapy and/or military noise exposure."  However, he noted that documented hearing loss goes back to 1992 and has been progressive. 

The February 2009 VA examiner noted the Veteran's in-service noise exposure and one notation of "apparently temporary, mild loss of hearing at 4000 Hz in the left ear only" dated in January 1970.  However, based on the normal hearing thresholds during the January 1972 audiogram and the Veteran's self-reported onset of hearing difficulty in 1991 following chemotherapy and radiation treatment, the examiner found that the Veteran's hearing loss was not caused by or the result of in-service noise exposure.  The examiner stated that the Veteran's hearing loss is "more likely than not due to chemoradiation therapy post-military service."  The rationale was that research studies have shown that hazardous noise exposure has an immediate effect on hearing rather than a delayed onset or progressive/cumulative effect.     

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss.  The Board finds the VA medical opinion to be the most probative evidence in this case.  The VA audiologist provided a sound rationale for the opinion based on a review of the Veteran's in-service and post-service treatment records in addition to a history as reported by the Veteran.  The private examiner's January 2009 statement that the hearing loss could be due to radiation therapy and/or military noise exposure, is conclusory and provides no rationale for the finding that the Veteran's hearing loss may have been partially caused by military noise exposure. Accordingly, the VA examiner's opinion, which is thorough, and contains a complete rationale, is considered more probative.

The Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board finds that the Veteran is not competent to provide an opinion regarding the etiology of his bilateral hearing loss.  Nothing in the record suggests or implies that the claimant has had any formal training in audiology or otolaryngology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

The Board has considered whether hearing loss is warranted on a presumptive basis.  There is no medical evidence showing a diagnosis of right or left ear sensorineural hearing loss within one year from service separation in February 1972.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Indeed, the Veteran indicated that his hearing loss began in 1992, 20 years following discharge from service.  Thus, service connection for bilateral hearing loss under 38 C.F.R. § 3.307(a) is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right or left ear hearing loss during service or continuous symptoms of hearing loss since service.  The Veteran denied having hearing loss upon retirement examination in January 1972.  The Veteran's records indicate that he first alleged hearing loss in 1991.  There was no history of the Veteran having hearing loss problems prior to this time.  Such is considered to both significant and probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The February 1992 audiometric examination is the first clinical evidence of sensorineural hearing loss of the ears.  This lengthy period without complaints or treatment weighs against the finding that the Veteran's bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

B. Squamous Cell Carcinoma

The Veteran contends that his squamous cell carcinoma involving the nasopharynx is the result of Agent Orange exposure during active service. 

The Veteran's post service treatment records from July 1990 indicate that he was diagnosed with squamous cell carcinoma.  Accordingly, the requirements for Shedden element (1) have been met.   

With regard to the claim for service connection based on herbicide exposure, the Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is therefore presumed under the law that he was exposed to herbicide agents.

However, cancer of the nasopharynx is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  See also 38 U.S.C.A. § 1116 and 68 Fed. Reg. 27630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

VA has periodically published its findings regarding whether cancers of the pharynx (including tonsils) should be presumptively service connected on the basis of herbicide exposure.

The National Academy of Science (NAS), in Update 2010, had categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure existed.  This category was defined to mean that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and esophageal cancer.  Update 2010 noted studies showing increased incidences of the studied cancers, but noted limitations in the studies.  See, e.g., Veterans and Agent Orange: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -28 (Aug. 10, 2012); Update 2008 (Update 2008), 75 Fed. Reg. 81332 -35 (Dec. 27, 2010).

In December 2013, NAS released the IOM report: Veterans and Agent Orange: Update 2012.  In the published notice, the Secretary of VA made a determination based on consideration of IOM reports and all other sound medical and scientific information and analysis available that a presumption of service connection based on exposure to Agent Orange in Vietnam is not warranted for cancers of the oral cavity (including the lips and tongue) or the pharynx.  See 79 Fed. Reg. 20308 (Update 2012: April 11, 2014).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the requirements of 38 C.F.R. § 3.309 have not been met in this case does not, in and of itself, preclude the Veteran from establishing service connection.  He may, in the alternative, establish service connection by way of proof of actual direct causation showing that his exposure to an herbicide during service caused his post-service cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In this regard, service treatment records are negative for any complaints, treatment, or diagnoses relating to squamous cell carcinoma, to include of the nasopharynx.

The first post-service evidence of squamous cell cancer was not shown until July 1990, at which time squamous cell carcinoma of the nasopharynx (primary site) was diagnosed.  

The Veteran submitted private treatment records from Dr. J.K. dated in January 2009.  Dr. J.K. noted that the Veteran's "nasopharyngeal carcinoma is likely related to his Agent Orange exposure."  The Veteran submitted a letter from Dr. J.K. dated in January 2010 indicating that the dioxin in Agent Orange is a known carcinogen.  He went on to explain that dioxin exposure is linked to increased incidences of lymphomas and other cancers and that nasopharyngeal carcinoma is a lymphoid-type cancer.  He stated that "there is a good argument to be made that it is likely that Agent Orange and the dioxin contained within it is responsible for nasopharyngeal carcinoma in veterans exposed to it."  He went on to note that he has seen 3 or 4 cases of nasopharyngeal carcinoma in his practice and 2 of the cases were in Vietnam veterans exposed to Agent Orange.  As such, he opined that "Agent Orange is most likely causative of [the Veteran's] nasopharyngeal carcinoma."  He also listed several references for the Veteran to review.

In connection with this claim, a September 2015 Independent Medical Examiner (IME) medical opinion was obtained where the examiner, an Associate Professor of Radiation Oncology, specifically opined that there was less than a 50 percent probability that the Veteran's nasopharyngeal cancer was related to herbicide exposure during service.  In so finding, he noted that the nasopharyngeal cancers are rare, and therefore difficult to study regarding environmental associations.  The examiner stated that "all of the studies [he has] reviewed to date have been unable to scientifically measure a significant increase in the number of nasopharyngeal cancers in Veterans exposed [to herbicides]."  The examiner pointed to Veterans and Agent Orange: Update 2012 which did not list nasopharyngeal carcinoma as a malignancy associated with Agent Orange.  The examiner also noted a study finding that no conclusions could be made.  In response to Dr. J.K's January 2010 letter, the examiner stated that to call nasopharyngeal carcinoma a "lymphoid-type cancer" is inaccurate.  Rather, the tumor is purely of epithelial origin and the lymphocytes are primarily reactive rather than neoplastic.  He explained that the Veteran's tumor was of the type associated with previous Epstein-Barr virus, which is the more likely causative agent as opposed to herbicides.  Additionally, although Dr. J.K. indicated that he saw 3 or 4 cases of nasopharyngeal carcinoma in his career, his assumption that the cancer is linked to Agent Orange exposure "does not account for the large denominator of Veterans exposed to herbicides in Vietnam who did not develop a carcinoma of the nasopharynx.  Also, considering the mean age at diagnosis for this type of cancer is from 40 to 60 years, the patients who served in Vietnam are approaching this age group, which could be an alternate explanation for any found association.  

The Board, in it is role as fact-finder, assigns more probative value to the September 2015 IME opinion than Dr. J.K.'s January 2010 opinion.  First, Dr. J.K.'s opinion was not as definitive as the September 2015 IME, indicating only that "there is a good argument to be made" that the Veteran's nasopharyngeal carcinoma is linked to herbicide exposure.  Alternatively, the September 2015 IME stated that there was a less than 50 percent probability that there was a link.  Additionally, Dr. J.K. supported his opinion based on what the September 2015 IME indicated was "misleading" statements and a survey of "3 or 4" of his patients.    The September 2015 IME opinion was rendered with a complete review of all the evidence in the claims folder, to include the most recent IOM update, Update 2012.  Additionally, the examiner noted the Veteran's contentions and the opinions of Dr. J.K.  The examiner supported his conclusion with various medical literature/studies and essentially found no evidence to support a claim that the Veteran's nasopharyngeal carcinoma was likely related to Agent Orange exposure.  The September 2015 examiner even explained the deficiencies in Dr. J.K.'s opinion.  

In reaching these conclusions, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his nasopharyngeal carcinoma.  His primary assertion is that his carcinoma is related to in-service exposure to herbicides, including Agent Orange.  Indeed, the Veteran does not claim he was diagnosed with nasopharyngeal cancer in service and records first show a diagnosis in 1990, which is over 15 years after service discharge.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).

However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of pharyngeal carcinoma, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Carcinoma is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.

Accordingly, the preponderance of the evidence is against service connection for squamous cell carcinoma involving the nasopharynx, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for squamous cell carcinoma involving the nasopharynx is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


